Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.

Reasons For Allowance
Claims 2-4, 7, 9-11, 14-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 2, 4, 9 and 11. The closest prior art of record:
Ishida et al. (US 20110083161 A1) Fig. 3 and paragraph [0052] discloses determining security level of external device to an automobile. 
Aijaz (US 9591480 B2), discloses assigning security level to vehicle components. 
The prior art cited above does not disclose the entire limitation “a plurality of security levels, each security level defining whether or not each of the virus detection/removal function and the encryption function is currently valid or invalid; the processor is configured to: detect an occurrence of the one or more events related to the information security function, including detection of one or more external devices currently connected to the information processing device, acquire a plurality of kinds of information related to a state of a system in which the information processing device is installed, determine the state of the information processing function based on a combination of the acquired plurality of kinds of information, determine which one of a plurality of security levels to set as a current security level according to a number of external devices determined to be connected to the information processing device, the determined state of the information processing function, and the operation management information stored in the storage unit, and manage the information security function based on the determined operation content of the information security function by setting the determined one security level as the current security level.” as cited in the application.
This limitation in conjunction with all the other limitations in claims 2, 4, 9 and 11 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 2, 4, 9 and 11 contain allowable subject matter along with claims 3, 7, 10, 14-17, and 19-20 based on their dependency on claims 2, 4, 9 and 11 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493